Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to Board of Appeals and Interference’s decision rendered on 02-25-2021 regarding claims filed on communication filed on 09/20/2019, pursuant to Final Office Action rendered on 06-25-2019.

Claim Rejections – 35 USC § 101 Withdrawn
While the claims possess elements associated with the 101 rejection as rendered in the Examiner’s Non-Final Action sent on 11-29-2018, relating to the grouping, “Certain Methods of Organizing Human Activity”, consistent with Examiner’s withdrawal of the 101 rejections on 06-25-2019, the Examiner finds the totality of the claims, amount to more than this abstract idea, the totality of the claims representing a meaningful limitation of real-time bidding wherein the determination of projected Gross Rating Points is determined in part based on user interaction with an online ad campaign and polarization probabilities, and modifications to said Points in said interface to facilitate execution of the ad campaign, receiving an online ad impression from a remote server and providing them to a user, specifically, “identifying, based on user interaction with a user interface for an online ad campaign, targeted Gross Rating Points for the online ad campaign, targeted viewer characteristics for the online ad campaign, targeted media properties for the online ad campaign, and a run time for the online ad campaign; determining available impressions for the targeted media properties, polarization probabilities for the targeted media properties with respect to the targeted viewer characteristics, and historical costs of impressions for the targeted media properties; determining projected Gross Rating Points for the targeted 

Claim Rejections – 35 USC § 103 Rejection Withdrawn
Prior art of record: Luu (US 2005/0021395), Dilling (US 2011/0231242), and Simmons (US 2012/0323674) are withdrawn pursuant to Allowable Subject Matter.


Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art reference(s) Luu (US 2005/0021395), Dilling (US 2011/0231242), and Simmons (US 2012/0323674) do not teach “identifying, based on user interaction with a user interface for an online ad campaign, targeted Gross Rating Points for the online ad campaign, targeted viewer characteristics for the online ad campaign, targeted media properties for the online ad campaign, and a run time for the online ad campaign; determining available impressions for the targeted media properties, polarization probabilities for the targeted media properties with respect to the targeted viewer characteristics, and historical costs of impressions for the targeted media properties; determining projected Gross Rating Points for the targeted viewer characteristics for the online ad campaign based on the polarization probabilities for the targeted media properties with respect to the targeted viewer characteristics, the run time for the online ad campaign, and the historical costs of the impressions for the targeted media properties, wherein the projected Gross Rating Points are different from the targeted Gross Rating Points; determining that the projected Gross Rating Points satisfy the targeted Gross Rating Points; upon determining that the projected Gross Rating Points satisfy the targeted Gross Rating Points, determining an estimated cost for providing the projected Gross Rating Points based on the polarization probabilities and the historical costs of the impressions for the targeted media properties; providing for display, via the user interface for the online ad campaign, the projected Gross Rating Points and the estimated cost for providing the projected Gross Rating Points for the online ad campaign; in response to receiving, via the user interface, a modification to at least one of the targeted Gross Rating Points for the online ad campaign, the targeted viewer characteristics for the online ad campaign, targeted media properties for the online ad campaign, or the run time for the online ad campaign, providing modified projected Gross Rating Points and a modified estimated cost for providing the modified projected Gross 
Therefore, similarly, based on image and/or audio templates, independent claims 1, 16, 21, and dependent claim(s) 2-15, 17-20, and 22-28 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        /WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682